WR-56,666-03
                                                                              COURT OF CRIMINAL APPEALS
                                                                                              AUSTIN, TEXAS
                                                                            Transmitted 12/22/2015 9:46:41 AM
                                                                             Accepted 12/22/2015 10:41:01 AM
                                                                                               ABEL ACOSTA
                        IN THE COURT OF CRIMINAL APPEALS                                               CLERK
                             FOR THE STATE OF TEXAS
                                  AUSTIN, TEXAS                                 RECEIVED
                                                                         COURT OF CRIMINAL APPEALS
                                                                               12/22/2015
EXPARTE                                        §                           ABEL ACOSTA, CLERK
                                               §
                                               §       NO. WR-56,666-03
                                               §
DENNIS LEE ALLEN                               §


                        IN THE COURT OF CRIMINAL APPEALS
                             FOR THE STATE OF TEXAS
                                  AUSTIN, TEXAS

EXPARTE                                        §
                                               §
                                               §       NO. WR-82,467-01
                                               §
STANLEY ORSON MOZEE                            §


                       CAUSE NOS. F99-02631-R, F00-01305-R
                   WRIT NOS. W99-02631-R(A) and W00-01305-FR(B)

EXPARTE                                        §       IN THE DISTRICT COURT
                                               §
                                               §
                                               §       203RD JUDICIAL DISTRICT
STANLEY ORSON MOZEE                            §
and                                            §
DENNIS LEE ALLEN                               §       DALLAS COUNTY, TEXAS


                           EXHIBIT IN SUPPORT OF
                 APPLICATIONS FOR WRITS OF HABEAS CORPUS

TO THE HONORABLE JUDGES OF SAID COURT:

        NOW COMES DENNIS LEE ALLEN and STANLEY ORSON MOZEE,

Applicants, and submit this Exhibit in Support of Applications for Writs of Habeas Corpus.


Exhibit in Support of Applications for Writs of Habeas Corpus - Page 1
       The exhibit is the Oral Deposition of John Paul Robinson




GARY A. UDASHEN
Bar Card No. 20369590

BRUCE ANTON
Bar Card No. 01274700

SORRELS, UDASHEN & ANTON
2311 Cedar Springs Road
Suite 250
Dallas, Texas 75201
214-468-8100
214-468-8104 fax
Appearing on Behalf of the Innocence Project of Texas
Counsel for Dennis Lee Allen


NINA MORRISON
INNOCENCE PROJECT, INC.
40 Worth Street, Suite 701
New York, New York 10013
212-364-5340
212-264-5341 fax

EZEKIEL TYSON, JR.
Bar Card No. 24034715
THE TYSON LAW FIRM
342 W. Montana Avenue
Dallas, Texas 75224
214-942-9000
214-942-9001 fax
Counsel for Stanley Orson Mozee




Exhibit in Support of Applications for Writs of Habeas Corpus - Page 2
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of December, 2015, a true and correct copy of
the above and foregoing Exhibit in Support of Applications for Writs of Habeas Corpus was
hand-delivered and electronically delivered to the Dallas County District Attorney's Office.



                                              ?GARY A. UDASHEN




Exhibit in Support of Applications for Writs of Habeas Corpus - Page 3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                     Page 1
                                                       REPORTER'S RECORD
                                                        VOLUME 01 OF 01
                            WRIT NOS. W99-02631-R(A)               & W00-01305-FR(B)
              EX PARTE                                            IN THE 203RD JUDICIAL



                                                                  DISTRICT COURT OF

              STANLEY ORSON MOZEE
              and
              DENNIS LEE ALLEN,                                   DALLAS COUNTY, TEXAS




                                                   WRIT OF HABEAS CORPUS




                                   ORAL DEPOSITION OF JOHN PAUL ROBINSON,
              produced as a witness at the instance of the
               Co-Applicants and duly sworn, was taken in the
               above-styled and numbered cause on December 4, 2015,
               from 10:10 a.m. to 11:15 a.m., before Karen L. D.
               Schoeve, CSR, RDR, CRR, in and for the State of Texas,
               reported by computerized machine shorthand, at the Mark
               W. Michael Unit, 2664 FM 2054, Tennessee Colony, Texas,
               pursuant to the Texas Rules of Criminal Procedure and
               the provisions stated on the record or attached hereto.




                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                       89a36353-ab7 e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                Page 2
       1                                           A P P E A R A N C E S
       2       FOR THE CO-APPLICANTS:
       3                 GARY A. UDASHEN, ESQUIRE
                         SORRELS I UDASHEN I ANTON
       4                 2311 Cedar Springs Road, Suite 250
                         Dallas, Texas 75201
       5                 T: 214.468.8100
                         F: 214.468.8104
       6                 gau@sualaw.com
       7
       8       FOR THE RESPONDENT:
       9                 PATRICIA CUMMINGS, ESQUIRE
                         CONVICTION INTEGRITY UNIT
     10                  Special Fields Bureau Chief
                         Criminal District Attorney's Office
     11                  Dallas County, Texas
                         Frank Crowley Courts Building
     12                  133 N. Riverfront Building, LB 19
                         Dallas, Texas 75207-4399
     13                  T: 214.653.3612
                         F: 214.653.2924
     14                  Patricia.Cummings@dallascounty.org
     15
     16        ALSO PRESENT:
     17                  Lt. James Hammond
                         Investigation Division
     18                  Criminal District Attorney's Office
                         Dallas County, Texas
     19
                         Erica Redic, C0-4
     20                  Mark W. Michael Unit
                         Tennessee Colony, Texas
     21
     22        THE COURT REPORTER:
     23                  Karen L. D. Schoeve
                         Certified Shorthand Reporter
     24                  Certified Realtime Reporter
                         Registered Diplomate Reporter
     25                  Realtime Systems Administrator


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182·274-8899)                  89a36353-ab7 e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                     Page 3
       1                                                        INDEX

       2                                                                                   PAGE

       3      Appearances                                                                        2

       4

       5       JOHN PAUL ROBINSON

       6                   Examination By Mr. Udashen                                         4
                           Examination By Ms. Cummings                                       22
       7                   Further Examination By Mr. Udashen                                64

       8

       9       Reporter's Certificate                                                       68
     10
     11

     12

     13
     14                                                     EXHIBIT INDEX

     15        NO.       DESCRIPTION                                                        PAGE

     16        (No exhibits marked.)

     17

     18

     19

     20
     21

     22

     23
     24

     25


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                   89a36353-ab7 e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                         Page 4
       1                                           P R 0 C E E D I N G S

       2                                             JOHN PAUL ROBINSON,

       3      having been first duly sworn, testified as follows:

       4                                                      EXAMINATION

       5      BY MR. UDASHEN:

       6                Q.       Okay.        Would you state your name, please.

       7                A.       John Paul Robinson.

       8                Q.       And, Mr. Robinson, just so the record's clear,

       9      we are currently in the Michael Unit of the Texas

     10       Department of Criminal Justice, and you are an inmate

     11       here in this unit; is that correct?

     12                 A.       Yes, sir.

     13                  Q.      And you are -- how long of a sentence are you

     14        serving here now?

     15 A. 25 years.

     16                  Q.      Okay.         And that's out of Dallas County?

     17                  A.      Yes.

     18                  Q.      All right.                 And it's an aggravated sexual

     19        assault; is that correct?

     20                  A.      Yes.

     21                  Q.      Okay.         So how long have you been locked up on

     22        that particular case?

     23                  A.      Almost four years.

     24                  Q.      Okay.         Now, I want to direct your attention

     25        back to the year 2000 -- and first of all, just so the


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                           89a36353-a b 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                 Page 5
       1       record's clear, I am appearing on behalf of Dennis Lee

       2      Allen, and I'll also be asking questions on behalf of

       3       Stanley Mozee.                  So this case involves both of them.

       4                                   So I'm going to direct your attention back

       5       to the year 2000 and the year 1999.

       6                                   Now, you know Dennis Allen.

       7                 A.      Yes,      I do.

       8                 Q.      Do you know Stanley Mozee?

       9                 A.      No,     I don't.

     10                  Q.      Okay.         So tell us how you know or knew Dennis

     11       Allen.

     12                  A.      We were on the same tank together.         I had a

     13        club            I had a club down the street from a place he

     14        used to be at, he used to frequent,                 so we kind of met up

     15        inside the county jail.

     16                  Q.      Okay.         So you knew him a little bit before you

     17        went to               you were in jail?

     18 A. I just knew of -- I knew the area.         We both

     19        knew a mutual area because I had a nightclub there.

     20                  Q.      Okay.         And that nightclub, is that is that old

     21        Forest Avenue Theater?

     22                  A.      Yes.

     23                  Q.      So you were one of the owners of that club?

     24                  A.      Yeah.         I was the owner.

     25                  Q.      You were the owner?


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                   89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                       Page 6
       1                 A.      Yeah.

       2                 Q.      And what years were you the owner of that?

       3 A. I owned it from '98 until 2000.

       4                 Q.      Okay.         So you didn't really know Dennis, you

       5       just saw him around there.

       6                 A.      Yeah.         Yes.

       7                 Q.      Okay.         So where you really got to know Dennis,

       8       or where you really wound up even talking to him was

       9       when you-all were in jail.

     10 A. In the county jail.

     11                  Q.      Okay.         So let me direct your attention back to

     12        around '98,             '99.        So when did you -- you were not in

     13        jail, at least at some point during that time period.

     14                  A.      No.

     15                  Q.      And at some point you got moved to Dallas

     16        County Jail.

     17                  A.      Yes.

     18                  Q.      I'm sure you don't remember the exact date, but

     19        do you remember about when you got put into the jail?

     20                  A.      No,     I don't.           I don't remember the exact date

     21        or -- not even really the month.

     22                  Q.      Okay.         But you --

     23 A. I believe it was kind of -- I believe it was in

     24        the wintertime, though.

     25                  Q.      Okay.         You remember you had a       '98 arrest for


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                         89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                    Page 7
       1       burglary of a habitation.
       2                 A.      Yes.

       3                 Q.      And that's what you were in jail for when you

       4       met

       5                 A.      The violation.

       6                 Q.      So you got -- you had a -- well, you had a

       7       burglary of a habitation.

       8                 A.      Um-hum.

       9                 Q.      And that's the case you were actually in jail

     10        on

     11                  A.      Yes.

     12                  Q.      -- when you were in the tank with Dennis?

     13                  A.      Yes.

     14                  Q.      So you -- tell us how y'all wound up in the

     15        same tank.

     16 A. I mean,         I don't know.    They just -- I guess we

     17        were classified together.                    They put us in the same tank.

     18                  Q.      Okay.         Were you there first and then he came

     19        in?

     20                  A.      Yeah, I believe so.             I believe I was there

     21        first.

     22                  Q.      Okay.         Now, it's my understanding that at some

     23        point you and Dennis got into -- actually got into a

     24        fight.

     25                  A.      Well, we had a -- we had a discussion.                At


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001·182-274-8899)                       89a36353-ab 7e-4e7e-96bb-9ca59d1 a2eb3
                                     JOHN PAUL ROBINSON - December 4, 2015

                                                                                                        Page 8
       1       first we was just, you know, doing the normal thing how

       2       people talk about their cases, try to help each other

       3       out -- then just try to help each other out or whatever.

       4                                  And that went on for a while, and then we

       5       kind of semi had words after that,                      you know,   somehow

       6                 Q.      Okay.         So what were y'all having words about?

       7 A. I   don't exactly remember.            I   remember him

       8       feeling that -- I remember him feeling that                            at one

       9       point in time that people were against him.                         And it was

     10        kind of common to feel like the person that you've been

     11        talking to the most may be one of the people against

     12        you,      or whatever.                And plus,   the authorities, they had

     13        pulled me out a couple of times.

     14                  Q.      Okay.         They had pulled you out a couple of

     15        times --

     16                  A.      Yes.

     17                  Q.      -- for what?

     18 A. I mean,         I don't want to lie exactly.          But I

     19        know at one point in time they pulled me out and asked

     20        me about Dennis.

     21                  Q.      Okay.

     22                  A.      And I didn't know anything, or I didn't know

     23        what they wanted to know.

     24                  Q.      Okay.         So let's back up.

     25                                    The first time that the authorities pulled


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001·182-274-8899)                          89a36353-ab 7e-4e 7 e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                 Page 9
       1       you out, do you remember who it was that pulled you out?
       2                 A.      No, sir, I don't.
       3                 Q.      Was it a police officer or district attorneys,
       4       prosecutor?
       5 A. I think it was a detective or something.
       6                 Q.      So he pulled you out and asked you if you knew
       7       anything about Dennis.
       8                 A.      Yes.
       9                 Q.      Why would he have pulled you out and asked you
     10        that?
     11 A. I think it was because my club was in the same
     12        vicinity as this crime took place.
     13                  Q.      Okay.         So he asked you if you knew anything
     14        about Dennis, and -- I mean, I guess he's asking if you
     15        knew anything about Dennis and what Dennis was charged
     16        with?
     17                  A.      Yes.
     18                  Q.      And you told him you didn't.
     19                  A.      Yes, but I told him that I knew the man.
     20                  Q.      And the man was the man that got killed?
     21                  A.      The leather shop preacher.

     22                  Q.      Okay.         Do you remember his name?   Reverend
     23        Borns, does that sound right?
     24                  A.      We just used to call him "Rev."
     25                  Q.      Rev.        Okay.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                   89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                               Page 10
       1                 A.      Everybody cal led him "Rev. "

       2                 Q.      So you told the detective you knew the man, the
       3       reverend, that got killed --
       4                 A.      Yes.

       s                 Q.      -- but you didn't know anything about Dennis

       6      being involved?
       7                 A.      No, not at that time.         He didn't even say his

       8       name.          He just asked me did I know anything about what

       9       had happened.                 But, you know .

     10                  Q.      Okay.         So he wasn't even asking about Dennis at
     11        that time.
     12                  A.      No.

     13                  Q.      The detective?
     14                  A.      Yes.

     15                  Q.      So you think he just called you out because you
     16        had a business in the same neighborhood?
     17                  A.      He let me know -- as I gave thought to it after

     18        the last time I talked to you, he let me know that I was

     19        in the midst of somebody who possibly had something to

     20        do with it.

     21                  Q.      Okay.         Did he tell you i t was Dennis he was
     22        talking about?
     23                  A.      No.

     24                  Q.      Okay.
     25 A. I put that together myself after he and I


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                   89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                        Page 11
       1       talked.

       2                 Q.      Okay.         But at that point you didn't know it was

       3      Dennis?

       4                 A.      No.

       5                 Q.      So after -- okay.              So after you had this

       6       conversation with the detective, did you take any action

       7      or do anything as a result of that conversation?

       8 A. I talked to Dennis another time or two.                   This

       9      was before we had our differences.

     10                  Q.      Okay.

     11 A. I talked to him another time or two, and I

     12        figured out that what they were questioning me about was

     13        his case.

     14                  Q.      Okay.         And you started asking questions about

     15        his case?

     16                  A.      Well,       I mean,        I already knew some of the

     17        things, like I said, that he and I had talked about.                                 I

     18        already knew some of the things.

     19                  Q.      Okay.         Now, you testified at Dennis's trial.

     20        Do you remember that?

     21                  A.      Yes.

     22                  Q.      And at Dennis's trial, you testified that

     23        Dennis had told you some things about him being involved

     24        in killing Reverend Borns.

     25                  A.      Yes.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                         89a36353-ab7 e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                Page 12
       1                Q.      Do you remember that?
       2                A.       Yes.

       3                Q.      Did Dennis tell you those things?
       4                A.       No, he did not.

       5                Q.      Okay.          So why did you testify that he did?

       6                A.       Actually they took some things that I had said
       7       about my place and made it sound like that what I told

       8       them was something familiar to what he had done.                        See,

       9      my building was on the corner.

     10                 Q.       Um-hum.
     11                 A.       And when things used to happen,          like when

     12        somebody get chased by the cops, they would throw stuff
     13        on the building.                    And I would always find stuff on the

     14        building.

     15                  Q.      Okay.

     16                  A.      So they asked me, you know, did I know anything

     17        about anything being thrown on the building.                     I don't
     18        know if they had talked to anybody else in there or not

     19        or whatever.                But, you know, he was telling me,        "Well,

     20        you know you could go to the penitentiary for this.                           We
     21        just -- you don't have to say that you seen him kill

     22        anybody," because I wasn't there and I didn't, you know

     23        what I'm saying?

     24                                    And he said:      Well, we just need to know

     25        that if he told you this, that, or the other.                      Meaning,


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                     89a36353-ab7 e-4e 7e-96bb-9ca59d1 a2eb3
                                    JOHN PAUL ROBINSON - December 4, 2015

                                                                                                Page 13
       1       if he ever threw something on the building, if he even

       2       knew the guy or whatever.

       3                 Q.      Okay.          So this is the detective you're talking
       4       to?
       5                 A.      Yes.

       6                 Q.      Okay.         Did the detective give you -- tell you
       7       what would be done for you if you were able to help
       8       them?
       9                 A.      Yes.        He said that -- he said that he would

     10        make sure I would be all right in my court.

     11                  Q.      Okay.         And the detective said he would make
     12        sure you would be all right in your court
     13                  A.       Yes.

     14                  Q.             if you were able to give them some
     15        information about Dennis?
     16                  A.       Yes.

     17                  Q.      Okay.         And so is that the reason why you told
     18        them the things about Dennis?
     19                  A.       Yes.

     20                  Q.      Okay.          So let me back up for a minute.
     21                                     So the things you testified to in trial
     22        that you said Dennis told you about, his alleged
     23        involvement in killing Reverend Borns, I think you said
     24        Dennis did not tell you the circumstances.
     25                  A.       No, he did not.


                                 Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve {001-182-27 4·8899)                   89a36353-ab 7e·4e 7 e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                         Page 14
       1                 Q.      Okay.         So that was not true what you testified

       2       to?

       3                 A.      No,     they kind of gave me -- the guy kind of

       4       gave me a layout of what to say or whatever.

       5                 Q.      Okay.         Was this the same man that you saw when
       6       you got

       7                 A.      Yes.

       8                 Q.      -- brought down?
       9                 A.      Yes.

     10                  Q.      So you kind of got the picture of what they

     11        wanted you to say.

     12                  A.      Yes.

     13                  Q.      Okay.         Now, you were talking about things being

     14        thrown on the roof.                          Tell me -- tell us about that.

     15                  A.      He brought up -- he said that it was supposedly

     16        some stuff missing.                          And I told him,   like, on my

     17        buildings,            I have found guns,              knives, phones, all kinds

     18        of stuff like that.

     19                  Q.      On your roof?

     20                  A.      On my roof.

     21                  Q.      Okay.         That people throw stuff up on the roofs

     22        over there.

     23                  A.      Yeah, because there's nowhere to run.                      Once

     24        they run you in the corner where my building was,

     25        there's nowhere else to go, you know,                           so .


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                             89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                    JOHN PAUL ROBINSON - December 4, 2015

                                                                                                Page 15
       1                 Q.       So you told the detective that in that
       2       neighborhood people would throw stuff up.
       3                 A.      Yes.        And they switched it around, you know.
       4       And it was like at the end of the road.                   Like, I had
       5       told him that Dennis said that he threw something on the
       6       roof.
       7                 Q.      Did Dennis say that?
       8                 A.      No.

       9                 Q.       So you had a burglary -- you were in jail on a
     10        burglary of a habitation case when all these

     11        conversations were going on, correct?
     12                  A.       Yes.

     13                  Q.      And at some point you had a jury trial on that
     14        case.          Do you remember that?
     15                  A.       Yes.

     16                  Q.      And had a hung jury.
     17                  A.       Yes.

     18                  Q.      Okay.          Now, that was -- you had been to the
     19        penitentiary how many times before?
     20                  A.       Once.

     21                  Q.       One time before that?
     22                  A.       Yes, aggravated robbery.

     23                  Q.       So you'd been down for aggravated robbery.
     24                  A.       Yes.
     25                  Q.      And so then this -- and you understand that


                                 Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-27 4-8899)                   89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                     Page 16
       1      burglary of a habitation was another -- is enhanced.

       2                A.       Yes.

       3                 Q.      So you had a hung jury, and then you started

       4       having these conversations.

       5                 A.      Yes.

       6                 Q.      Am I      right on kind of the time frame?
       7                 A.      Yes.

       8                 Q.      All right.                 So you had these conversations with

       9       the detective.                 And then at some point you came to court

     10        and actually testified in Dennis Allen's trial.

     11                  A.      Yes.

     12                  Q.      Now, before you testified, do you remember

     13        talking to the prosecutor also?

     14                  A.      Yes.        In the window, the lawyer -- the

     15        detective and -- yes, the detective and the

     16        prosecutor -- the DA.

     17                  Q.      The DA?

     18                  A.      Yes.

     19                  Q.      Are you talking about you were in the

     20        holdover

     21                  A.      Yes.

     22                  Q.      -- next to the courtroom?
     23                  A.      Yes.

     24                  Q.      All right.                 So he went over    the prosecutor

     25        went over with you what he was going to ask you in


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001·182·274·8899)                           89a36353-ab7e-4e7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                       Page 17
       1      court?
       2                A.       Yes.        What he was gonna say.          What it would be

       3      best for me to say.
       4                Q.       Okay.         Tell us about that conversation.

       5                A.       Just to answer his questions,                and he wrote down

       6       the reply -- the best reply would be for me to give
       7      without saying too much.                          He was telling me that it was

       8      basically the same thing I had told him.                           He just, like,
       9      narrowed it down.

     10                 Q.       Okay.         And if I understand what you're saying

     11        is the whole reason you did all this, you told the story

     12        in court was because they told you they were gonna help

     13       you with your case.

     14                  A.      Yes.

     15                  Q.      All right.                 So you went to court and you

     16        testified.              And then after you went to court, is it your

     17        understanding that the DA got -- got you an offer of

     18       probation on your case?

     19                  A.      Yes, probation.

     20                  Q.      So they were not offering you probation for

     21        your testimony?

     22                  A.      No.       I believe it was like six years at that

     23        time.

     24                  Q.      Okay.         So after you testified, then they

     25        offered you probation.


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                           89a36353-ab 7 e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                        Page 18
       1                A.       Yes.

       2                Q.       And that's what you expected them to do as a

       3       result of your testimony?

       4                A.       Yes.

       5                Q.       Okay.         So they did what they told you they were

       6      going to do?
       7                A.       Yes.

       8                Q.       All right.                 So then you got probation, and did

       9      you get out of jail?

     10                 A.       Yes.

     11                 Q.       But then at some point you're probation got

     12        revoked?

     13                 A.       Yes.

     14                 Q.       All right.                 So after your probation got

     15        revoked, how much time did you do on that parole

     16        violation?

     17                  A.      Four years.

     18                  Q.      Do you remember when you got out?

     19                  A.      No -- three years from 2002 until 2005.

     20                  Q.      So you got out in 2005?

     21                  A.      December 30th, 2005.

     22                  Q.      Okay.         And then how long were you out before

     23        you got arrested again?

     24                  A.      Until 2011 -- December 29th,                2010,   I'm sorry.

     25                  Q.      And that's the case you're down on here now?


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182·274·8899)                            89a36353·ab 7e·4e 7e·96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                           Page 19
       1                 A.      Yes.
       2                 Q.      So this is -- actually you're here on your

       3       third trip; is that right?

       4                 A.      Yes.
       5                 Q.      Now, have you ever -- have you had any

       6       conversations with Dennis Allen or Stanley Mozee at all

       7       about this?

       8                 A.      No.
       9                 Q.      And I got in contact with you to ask you about

     10        this

     11                  A.      Yes.
     12                  Q.      -- is that right?

     13                  A.      Yes.
     14                  Q.      Now, were there any other cases besides the

     15        case with Dennis Allen that you gave the police or the

     16        DA statements on in an attempt to get them to help you

     17        with your case?

     18                  A.      No.       Not as far as a situation like this.       They
     19        had            I was the -- I was the photographer in 2009 and
     20        2010.          At a place where I was filming a music video, a
     21        guy was killed, and they used my videos.
     22                  Q.      Okay.
     23                  A.      And I had to testify to being -- to being
     24        the -- videographer of that project.

     25                  Q.      Okay.         But that was --


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001·182-274·8899)                 89a36353-ab7e-4e7e-96bb-9ca59d1a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                  Page 20
       1                 A.      That was in 2008/2009.
       2                 Q.      But you never made a deal with the DA --
       3                 A.      No.

       4                 Q.      -- to get you off on another case?
       5                 A.      No.

       6                 Q.      Now, you and Dennis got into a fight at some
       7      point.
       8                 A.      Yes.

       9                 Q.      Okay.         So what did y'all get into a fight
     10        about?
     11 A. I believe -- I believe he felt as if somebody

     12        had questioned -- he felt as if I had questioned him

     13        in-depth about his case.                     Which, if that happens, in
     14        most cases when people are locked up, they feel like

     15        somebody is telling on them or somebody is getting
     16        information for the authorities.

     17                  Q.      Okay.         So he thought you were trying to get
     18        something?
     19                  A.      Yes.

     20                  Q.      So y'all got in a fight?
     21                  A.      Yes.

     22                  Q.      As I understand it, neither one of -- I mean,
     23        you didn't report it?
     24                  A.      No.

     25                  Q.      And they didn't report it?


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                      89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                               Page 21
       1                 A.      No, they just moved us.
       2                 Q.      Okay.         But then you got called down after that

       3       fight happened?
       4                 A.      Yes, that was the next day.
       5                 Q.      By the same detective?
       6                 A.      Yes.
       7                 Q.      Okay.        And tell us about that meeting when you

       8       got called down by that detective.

       9                 A.      He said that he knew about it.         Which I don't
     10        know how he knew about it, but he said that he knew
     11        about it.             I believe that the center part of the things
     12        was that it really wasn't about Dennis.                  It was about
     13        the preacher guy being, quote/unquote,                 "a good person, a
     14        person that would help anybody."
     15                                    I think that's the way he came to me at
     16        first,         and that was the reason -- being from               from
     17        from the time I accepted the deal, you know, because
     18        this was somebody who wasn't involved in the legal and
     19        so forth.             I didn't feel like he deserved to die.
     20                  Q.      Okay.         So basically the detective told you and

     21        you agreed that the Reverend was a good guy.
     22                  A.      Yes.
     23                  Q.      And did he            --
     24                  A.      Because I knew him, too.
     25                  Q.      Because you knew him, too, okay.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                   89a36353-ab7 e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                     Page 22
      1                  A.      Yeah.

      2                  Q.      But just to clarify your testimony about what
      3       Dennis said, that was not true?
       4                 A.      Exactly.

      5                  Q.      And they also asked -- you remember in trial,
       6       the prosecutor asked you questions about whether or not
      7       you had been offered any kind of deal on your own case?
      8                  A.      Um-hum.

       9                 Q.      And you said "no."
    10                   A.      Yes.

    11                   Q.      That also wasn't true, right?
    12                   A.      Exactly.

    13                   Q.      Okay.
    14                                     MR. UDASHEN:          I'll pass the witness.
    15                                                      EXAMINATION

     16        BY MS. CUMMINGS:
    17                   Q.      Okay.         So I have a few questions.        And
     18        depending on how you answer them, it may make i t turn
     19        into a few more questions, just to warn you, okay.
     20                                    I introduced myself to you before we
     21        started the deposition, right?
     22                  A.      Yes.

     23                  Q.      So you know my name is Patricia Cummings, and
     24        I'm a prosecutor with the Dallas District Attorney's
     25        Office.


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                         89a36353-ab7 e-4e 7 e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                         Page 23
       1                 A.      Um-hum.

       2                 Q.      And I work for the Conviction Integrity Unit.
       3                 A.      Um-hum.

       4                 Q.      We talked about that, correct?
       5                 A.      Yes.
       6                 Q.      And you understand what the Conviction
       7       Integrity Unit is, Mr. Robinson?
       8                 A.      Yes.

       9                 Q.      Tell me what your understanding of it is.
     10                  A.      They get the depth of things, the truth of the

     11        it, the focal point.
     12                  Q.      Is there anything more, any kind of particular

     13        case that we look at in the Conviction Integrity Unit?
     14        I'm just really trying to get a feel for how well you
     15        understand what we do.
     16                  A.      They look at both sides of the people that

     17        testify.

     18                  Q.      So in situations where somebody's already been
     19        convicted of a crime?
     20                  A.      Yes.

     21                  Q.      And you understand, as a prosecutor with the
     22        Conviction Integrity Unit, I'm not here today looking at

     23        you as a suspect in any crime.
     24                  A.      Yes.
     25                  Q.      In fact, we talked about, before we started


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)               89a36353-ab7e-4e7e-96bb-9ca59d1a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                Page 24
       1       this deposition, that I was here to try to find the
       2       truth about Dennis Allen's case and Stanley Mozee's
       3       case.
       4                 A.      Yes.
       5                 Q.      So when I asked you questions, it's regarding
       6       that and only that.
       7                 A.       (Witness nodded head.)
       8                 Q.      Do you understand?
       9                 A.      Yes.
     10                  Q.      I'm real curious.          Kind of my starting point,
     11        I'm just curious as to your memory, and why it is you
     12        remember so much about Dennis Allen's case.
     13                                    Can you tell me a little bit about that,
     14        help me understand.
     15                  A.      Well,       I mean, it was a -- it was a big thing on
     16        our -- in our neighborhood where I owned my club at,                          you
     17        know, when the preacher got killed.                   So I guess after
     18        being -- after thinking about it for a while, you know,
     19        I was just -- a little bit comes here and there.
     20                                    And I had talked to this guy, Gary, like
     21        about two weeks ago, I believe                     or maybe -- and ever
     22        since -- and he told me that I would probably either be
     23        called back or somebody would or you guys would come and
     24        see me, so I just tried to remember as much as I could
     25        of what happened.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001·182·274-8899)                    89a36353-ab 7e-4e 7e·96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                      Page 25
       1                 Q.      So you're saying because the murder of Reverend
       2       Borns was important, that's part of the reason why you
       3       were in the -- (overlapping speakers) .
       4                 A.      Yes.

       5                 Q.      Is i t also accurate to say you remember about
       6       this case because you actually testified --
       7                 A.      Yes.
       8                 Q.      -- against Mr. Allen?
       9                 A.      Well, yeah, that too.

     10                  Q.      And I would think that for somebody like you,
     11        who's been to prison before, and who is sitting in

     12       prison now, that when you testify against somebody, that
     13        is a big deal.
     14                  A.      Yes.

     15                  Q.      And it's not necessarily a big deal because
     16        it's a good thing, right?
     17                  A.      Yes.

     18                  Q.      I mean, you have certain worries and concerns

     19        when you're inside as to how you will be treated if i t

     20        was known that you were a snitch against somebody.
     21                  A.      Well, it's not                  that's not really the
     22        that's not really the case to me in this because I was a
     23        business owner, and I wasn't -- I wasn't in the -- I

     24        wasn't in illegals.                          So when you're not in illegals, and
     25        you're just doing whatever you're doing for your


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                          89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                    Page 26
       1       community, it's not the same thing as being in illegals,

       2       and you telling on somebody who you doing something

       3       illegal with.                 So, no, it wouldn't be such a big thing.

       4                 Q.      I understand.              And I think that in looking at

       5      your records, my memory is that when you had gone down

       6       to prison the first time on the aggravated robbery, you

       7       were pretty young when that happened, right?

       8                 A.      Yes.        18.

       9                 Q.      Right.          And then you had a pretty big,

     10        significant chunk of time when you went down on that

     11        robbery versus when you were in jail again visiting with

     12       Mr. Allen.

     13                  A.      Yes.

     14                  Q.      And so is it fair to say that kind of in that

     15        in between time period you were trying to get your life

     16        right --

     17                  A.      Yes.

     18                  Q.      -- and have a legitimate business?

     19 A. I was.          I had a business.

     20                  Q.      Okay.         What was the name of the club that you

     21        owned?

     22 A. It was called -- at first it was called Dallas

     23        Night when I went into a partners with a person.                           Then

     24        when I got it from him,                      I changed the name to City

     25        Lights.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                        89a36353-ab 7e-4e 7e·96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                 Page 27
       1                 Q.      And what you told Gary just a few minutes ago

       2       is that you owned that club from 1998 to around the year

       3       2000.
       4                 A.      Yes.        It's the Old Forest Theater.

       5                 Q.      And you're sure about those dates?           And the

       6       only reason I'm asking, it's not a trick question.                          But

       7       on the burglary of a habitation that you were in jail on

       8       when you were talking to Mr. Allen, the date that that

       9       crime supposedly occurred was in 1998.
     10                  A.      Um-hum.

     11                  Q.      But then you were in and out of jail between

     12        '99 and 2000.
     13                  A.      Yeah.         I had the club at first in partnership

     14        with somebody.

     15                  Q.      Okay.         And did you keep the club --
     16                  A.      Yes.

     17                  Q.      -- even while you were in jail --

     18                  A.      Yes.

     19                  Q.      -- for that burglary of a habitation?
     20                  A.      Yes.        The dude that I was in partnership with,

     21        we were going to (inaudible) .

     22                  Q.      Do you mind telling me who that person was that

     23        you were in partnership with?

     24                  A.      Keith Thomas.

     25                  Q.      Okay.         And Gary asked you about when you went


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                     89a36353-ab7 e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                Page 28
       1       to jail on the burglary of a habitation, and it seemed
       2       to me that there was a little confusion.                   So I just want
       3       to be clear about a couple of things.
       4                                   From looking at your file, what I can tell
       5       happened is that you got arrested on that charge, and it
       6       looks like you bonded out at one point.                 And then later
       7       had a bond forfeiture for missing court.
       8                                   Do you remember any of that?
       9 A. I don't remember how it went.
     10                  Q.      Okay.         You know you were kind of in and out
     11       before that case ever got resolved?
     12                  A.      Yes.
     13                  Q.      Okay.         You had, also, a girlfriend at the time
     14        that you testified against Mr. Allen?
     15                  A.      Danielle Warren.
     16                  Q.      That one's not the one that rings a bell to me.
     17        Do you remember any other girlfriend that you were
     18        seeing?
     19                  A.      Felicia Coleman.
     20                  Q.      Keep going.
     21                  A.      Destiny Washington.
     22                  Q.      Keep going.
     23                  A.      Denise Cooper.
     24                  Q.      Maybe I should give you some help here.
     25                                    When you testified in Mr. Allen's trial,


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001·182·274·8899)                    89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                    Page 29
       1       you testified that you were seeing a girl or it was your
       2       girlfriend around the time of the trial, and that she
       3       would come visit you.                        Y'all weren't necessarily talking
       4       on the phone, but she'd come visit you, and you actually
       5       released some of your property to her when you were in
       6       jail.
       7                                   Last name Brown.          I guess you called her
       8       "Chocolate."
       9                 A.      Ysekia Brown, Chocolate, yeah.

     10                  Q.      And can you tell me, were you dating her before
     11        you went into jail, or was this somebody that just
     12        started coming to see you in the jail?                        Tell me a little
     13        bit about that relationship.
     14                  A.      That part of my life was wild (laughing)                       I

     15        mean, actually I, like, had a couple of females.                            We

     16        lived in the house together.

     17                  Q.      Okay.         During this time period when you were
     18        going in and out of jail?
     19                  A.      Yes.

     20                  Q.      I want to ask you some real specific questions
     21        about her, just in regard to releasing some of the
     22        property.
     23                                    So do you know what I'm talking about when
     24        I say that?
     25                  A.      Urnm.



                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                        89a36353-ab 7e-4e 7 e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                              Page 30
       1                 Q.      Do you even know which girl --
       2                 A.      Let me see if I -- car keys, phone, wallet,

       3       maybe stuff like that.

       4                 Q.      Are you just guessing?

       5 A. I mean, it's probably what I would have on me

       6       when I get arrested -- when I got arrested.

       7                 Q.      And why would you release i t to her?         Do you

       8       remember why you would have released anything?                    And I'm

       9       not even saying I know for sure what all you released.

     10        But why would you release it?

     11                  A.      Probably because she was one of the ones that I

     12        probably trusted the most.

     13                  Q.      So what do you mean "trusted"?        Did you think

     14        that you needed to release i t because i t wasn't safe to

     15        keep those kinds of belongings in the jail or -- you see

     16        what I'm saying?

     17 A. I don't remember exactly what it was that I

     18        released to her other than -- I know I gave her money

     19        from jail.              I don't remember exactly what it was.           If I

     20        knew, then I would probably remember exactly the reason

     21        why.        I mean,         like I say --

     22                  Q.      How about a pager?         You're releasing a pager to

     23        her?

     24                  A.      Yeah, probably would have been.

     25                  Q.      Now that you know what i t was, does that help


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001·182·274-8899)                   89a36353-ab7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                       Page 31
       1      you remember why you might have released a pager to her?
       2                 A.      No.

       3                 Q.      And a cell phone, same question?
       4 A. I don't remember exactly why.

       5                 Q.      Okay.

       6                 A.      But like I say, she would have been one of the

       7      ones that I would have trusted the most out of the

       8       females that I was seeing because she was stable.                                She

       9      wasn't in -- like street savvy or nothing like that.

     10                  Q.      Did you -- after you testified against Dennis

     11       Allen, did you keep up any kind of relationship with

     12       her?

     13                  A.      Yes, actually we did.

     14                  Q.      Do you know how long?

     15                  A.      Until now.

     16                  Q.      Wow, okay.                 So you still talk to her?

     17                  A.      Yeah, every now and then when I get a chance.

     18                  Q.      I'm guessing                   and I could be wrong here --

     19       but I'm guessing back at the time all of this was going

     20        on and you're talking to the detectives about the

     21        Reverend's murder and you're getting ready to testify

     22        against Dennis Allen, I'm guessing you probably would

     23        have talked to her a little bit about what was going on?

     24                  A.      No.

     25                  Q.      You wouldn't have talked to her at all about


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                           89a36353-ab 7 e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                       Page 32
       1       it?
       2                 A.      No.

       3                 Q.      And why do you say that?
       4                 A.      She has nothing to do with the street.                     That's

       5       just not -- that's just not something to do with her.

       6       It's not something I would have done.

       7                 Q.      Do you remember her ever saying anything to you

       8       that the prosecutor in Dennis Allen's case actually

       9       called her and talked to her?
     10 A. If she did, we didn't discuss it.                  If she did,

     11        she may have said it and just didn't discuss it or

     12        whatever.             You know,              I don't think she had anything to

     13        do .

     14                  Q.      And not I'm thinking she did anything wrong, so

     15        don't get me wrong here.

     16                                    I'm just wondering, as we try to

     17        investigate what you're saying --

     18                  A.      Um-hum.

     19                  Q.      -- what I'm trying to figure out, if there's

     20        other people that I could talk to --
     21                  A.      Um-hum.

     22                  Q.      -- that would help me confirm what you're

     23        saying is the truth.                         Does that make sense?

     24                  A.      Yes.

     25                  Q.      And that's really important from my point of


                                 Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                           89a36353-ab7 e-4e 7 e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                           Page 33
       1      view because -- and I got to be honest with you, and I'm

       2      not trying to insult you or blow smoke or anything like

       3       that.
       4 A. I understand.

       5                 Q.      But you've got to understand, a lot of people,

       6       if they read what she types up that you said today,

       7       they're going to be skeptical about whether or not

       8      you're telling the truth.
       9                 A.      Um-hum.

     10                  Q.      And so, as you said, what my job is is to try

     11        to figure out what the truth is.               So I want to

     12        investigate, and I want to see if there's any way that I

     13        can find some evidence, some person, who's going to

     14        support what you're saying.
     15                  A.      Um-hum.

     16                  Q.      And so that's why I'm asking you the questions

     17        about Miss Brown.

     18                                    So does that make you feel a little better

     19        about me asking these questions

     20                  A.      Oh,     I mean --

     21                  Q.      -- and does i t change any of your answers?
     22                  A.      No.

     23                  Q.      I mean, do you think it's possible she might

     24        know something?

     25                  A.      She is -- I mean, as far as about -- as far as


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001·182·274-8899)                89a36353-ab7e-4e7e-96bb-9ca59d1 a2eb3
                                     JOHN PAUL ROBINSON - December 4, 2015

                                                                                                    Page 34
       1       about the murder --

       2                 Q.      Not so much about the murder, but about --
       3                 A.      About anything that I may have told her?

       4                 Q.      -- about you testifying against Dennis Allen

       5       and about the pager and about the cell phone.

       6                 A.      No, I don't think so.

       7                 Q.      What do you think about me trying to call her?

       8       Do you think she'd talk to me?

       9 A. I mean, with my -- I mean, you have my consent,

     10        you know.

     11                  Q.      That's helpful.              Because if I'm able to tell

     12        her that you said, "Yes, it's okay to talk to her," then

     13       maybe she might remember something that you're not

     14        remembering, right?

     15                  A.      Yeah.

     16                  Q.      Can you tell me how I might find her?
     17 A. I know she just recently got married a few

     18        months ago, so we kind of, like, hear from each other

     19        through other people.

     20                  Q.      Does she live in Dallas?

     21                  A.      Yes.

     22                  Q.      Do you mind telling me how to spell her name?

     23        Do you know how to spell her first name?

     24                  A.      Y-s-e-k-i-a.               I mean --

     25                  Q.      y   --



                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                        89a36353-ab7 e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                     Page 35
       1                A.       Yeah.         Y-s-e-k-i-a.

      2                 Q.       Ysekia.
       3                A.       Her maiden name was Donaldson.                But she -- like

       4       I said, she just recently got married, so I don't know

       5      what her last name is as of now.

       6                Q.       Okay.         That's helpful.        We'll try to find her.
      7                                    Let me ask you a few questions about the
       8      Reverend.              I want to be real clear in understanding what
       9      you said today.
     10                                    You knew him?
     11                 A.       Yes.

     12                 Q.       Did you know him well?
     13                 A.       Yes.        Well, no, not like -- not like just best

     14        friends or whatever.                         But everybody knew that they could

     15        borrow a few dollars from him or everybody knew that

     16        they could go get tools.                         You know, he had a little shop

     17        that kind of, like, had all kind of stuff in it,                            you

     18        know.

     19                  Q.      And that shop was real close to the club --
     20                  A.      Yes.

     21                  Q.            that you were running and co-owning with
     22        Mr. Thomas?
     23                  A.      Keith Thomas, yes.

     24                  Q.      Right.          How close was it?
     25                  A.      Probably a couple of blocks.


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                          89a36353-ab7 e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                              Page 36
       1                 Q.      I've got some photographs that were taken back

      2       at the time when you helped the prosecutor and the

      3       police find the knife on the roof.
       4                 A.      Yeah.

      5                  Q.      I'm going for show them to you.       I'm not going

       6       to introduce them as part of this deposition or

      7       anything, but I'm just trying to understand where the

       8      Reverend's place was in relation to where your club was,

       9      and these photos may not even show either one.
     10                  A.      Um-hum.

     11                  Q.      But will you take a look at them and help me

     12        out if they do?
     13                  A.      Um-hum.

     14                  Q.      And so is this the area?       I'm going to show you

     15        several at a time because that may make i t easier.

     16                                    What about that (indicating)?
     17                  A.      Yes.

     18                  Q.      So tell me, what is that?
     19                  A.      This is -- Malcolm X Boulevard is, like, to the

     20        left, Blackjack's Pizza and all of that.                And that's on

     21        one side of 45                 (indicating).

     22                  Q.      Do these help?
     23                  A.      Yeah.

     24                  Q.      So I'm guessing that what happened was --
     25 A. I think this would be the top of the --


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                  89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                           Page 37
       1                 Q.      The roof?
       2                 A.      -- the roof of the building right there

       3        (indicating).

       4                 Q.      And when you say "the top of the roof of the

       5      building" --
       6                 A.      Reverend Borns -- close to Reverend Borns'

       7       place.

       8                 Q.      How close to your club?
       9                 A.      Like right down the street.    It's on the corner

     10        of 45.          Interstate 45 and Martin Luther King.

     11                  Q.      So that might help a little bit.     So that's the

     12        Fox Triumph Club?

     13                  A.      Yes.
     14                  Q.      And then this is the roof that you were just

     15        talking about?

     16 A. I believe that his shop was to the right of
     17        that, looking at the building.

     18                  Q.      And you think -- is that one of the actual roof

     19        itself?

     20                  A.      Yes.

     21                  Q.      Were you with the police or the prosecutor or

     22        anybody to go out there --

     23                  A.      No.

     24                  Q.      -- and show them and help them find that knife?

     25                  A.      No.


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)               89a36353-ab7 e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                 Page 38
       1                 Q.      So you just basically told them what about

       2      possibly finding something on the roof?

       3                 A.      That they -- that             when I explained to him

       4       about when something happens around my area,                   that I

       5       would find things on the roof.                    And so he said that was

       6       a,    I believe, helpful or -- you know.

       7                                   I don't know if he said that he had found

       8       something on the roof then, or I don't know if he went

       9       after that and found something on the roof, because I

     10        would be lying, you know.                    But I know something to that

     11        nature.

     12                  Q.      So based on what you're saying then, the

     13        detective or the prosecutor, nobody ever came back to

     14        you and showed you a knife --

     15                  A.      No.

     16                  Q.      -- and asked you questions about it?
     17                  A.      No.

     18                  Q.      I'm a little confused also about your testimony

     19        about how i t was that you supposedly gave this statement

     20        to the police about Dennis Allen's involvement in the

     21        Reverend's murder, okay?                     I'm just a little confused, so

     22        I'm going to ask you some questions about that just to

     23        clarify it, okay?

     24                  A.      Um-hum.

     25                  Q.      So I understand that you have said that a


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                     89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                     Page 39
       1      detective came to you --
       2                A.       Um-hum.

       3                Q.       -- and just started asking questions in general
       4      about, "Hey, we know you owned this club, and it's close
       5       to the Reverend's business.                       Do you know anything about
       6       the murder?"
       7                                     Is that how i t all started?
       8                A.       Pretty much.
       9                Q.       "Pretty much."              So if there's something that I
     10        said wrong, correct me --
     11                 A.       No,     I

     12                  Q.      -- or if I've left something out, correct me.
     13 A. I don't know if that's exactly how it was said
     14        or -- I know                    I believe if          if I'm not mistaken,        I
     15        believe that at one point in time -- when they came and
     16        talked to me about it,                       I believe at one point in time I
     17        was told to contact them later on.
     18                  Q.      Okay.         Told to contact them if you had any

     19        information --
     20                  A.      Yes.
     21                  Q.      -- or you wanted to talk about i t anymore?
     22                  A.      Yes,        I believe so.
     23                  Q.      I know you may not remember, but it's really
     24        important for us to try to figure out who "they" are.
     25        So you don't remember the names?


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001·182·274·8899)                         89a36353·ab 7e-4e 7e·96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                  Page 40
       1 A. I don't remember the names.

       2                 Q.      Do you remember --
       3 A. I didn't even remember my lawyer's name

       4       until .

       5                 Q.      Do you know how many times you actually had a

       6      visit from a detective or detectives regarding the

       7       Reverend's murder?

       8                 A.      Probably three times.            The first time when they

       9       told me about it.                     I believe the second time maybe when

     10        I possibly contacted them, and just before court.

     11                  Q.      And you're saying "they."            So was i t always

     12        more than one person?

     13                  A.      The first time it was one person.            The second

     14        time it was a man and a lady.

     15                  Q.      The second time a man and a lady.

     16                                    And then the third time is when you talked

     17        to the prosecutor when you went to court?

     18                  A.      When we went to court, yes.

     19                  Q.      So that was at the holdover cell?

     20                  A.      Yes.

     21                  Q.      And that was the prosecutor, you think?

     22 A. I believe, yes.

     23                  Q.      And the detective?

     24                  A.      Yes.

     25                  Q.      Do you know -- and your lawyer maybe?


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                      89a36353-ab 7 e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                Page 41
      1                 A.       No.

      2                  Q.     Would your lawyer have been there?

      3                 A.       No, he wasn't there.

      4                  Q.     And you're sure about that?

      5 A. It was -- Scottie Allen was my lawyer.

      6                  Q.      But you're saying you remember he wasn't there?

      7                  A.      No, he wasn't there.

      8                  Q.      Do you have any -- and this is a long-shot, but

       9      I'm going to ask you anyway.
    10                                     Do you have any kind of visual memory of

     11       what any of these people looked like to where you could

     12       describe the detective or anything like that?                     If not,

     13        that's okay.                I understand.

     14                  A.      No.

     15                  Q.      Okay.

     16                  A.      But they have records in all the legal systems.

     17                  Q.      Yeah.         You know we are trying to get yours, and

     18        for some reason the jail can't find those.                   So that's

     19       why I'm asking real detailed questions, to try to figure

     20        out who and when.                     Yeah, yeah.

     21                  A.      Because you have to sign who you talking to,

     22        how long the visit goes.

     23                  Q.      Right.          So the first time one person came to

     24        see you?
     25                  A.      Yes.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                    89a36353·ab7 e-4e 7e-96bb·9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                        Page 42
       1                 Q.      And your memory is, as a result of that visit,
       2       then what you did is you reached out to them?
       3                 A.      Yes.
       4                 Q.      And then the second time, because you reached
       5       out, they came back and then it was a man and a woman?
       6                 A.      Yes.
       7                 Q.      And then the third time was over at the
       8       court --
       9 A. I believe that may be how -- I believe maybe
     10        I believe probably I had Ysekia contacting them.                               Not
     11        telling her anything, but just letting her know,                              "Hey,
     12        call him and tell him I need to talk to him."
     13                                    I believe that may be -- because you
     14        can't -- and you have to call collect.                          You can't call
     15        anybody collect.                    I don't think I wrote him.
     16                  Q.      I think you wrote him a kite.                 I think you sent
     17        him a kite.               And in the kite -- because it was
     18        introduced during the trial.                         That's why I'm saying it
     19        was a kite.
     20                  A.      Okay.
     21                  Q.      And in the kite you just said you wanted to see
     22        the investigator, and you named him and it was
     23        Investigator Berry.                          Does that ring a bell?
     24 A. I mean, if that was it, it had to be.                     But I
     25        don't remember it.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182·274·8899)                            89a36353-ab 7e-4e 7e-96bb-9ca59d 1a2eb3
                                    JOHN PAUL ROBINSON - December 4, 2015

                                                                                                      Page 43
       1                 Q.       Possibly you could have been both.               You could
       2       have sent a kite out, and Ysekia could have contacted
       3       him as well?
       4                 A.       (Witness nodded head.)
       5                 Q.      Because you reached back out to them, did you
       6       do that because you had decided, "Yes, I have some
       7       information, and I want to try to help with the murder
       8       investigation," or do you remember?
       9                 A.      No,      I don't.           Like I said, it was -- it was --
     10        in the beginning it was all because of everybody in that
     11        area being a business owner and not into illegals.                               So,
     12        I mean, to me it wasn't rolling over on anybody.                              I'm a
     13        business owner,                  just like he is, on the same block.               And
     14        if something happened in my business, I would expect my
     15        building mate to do the same for me.
     16                  Q.       Is it possible that what happened was they came
     17        and talked to you about i t and asked if you had any
     18        information, and because you cared about Reverend Borns,
     19        you then decided, "Hey, I'm going to talk to Dennis
     20        Allen and see if I can't get any information from him"?
     21                  A.       Yeah.         Because before that I had already spoken
     22        with him a few times about -- you know, just sometimes
     23        when we get locked up, you just talk about what's going
     24        on with y'all, you know.                         And then if somebody else asks
     25        about it, you say:                       Well,   I kind of remember this and


                                 Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-27 4-8899)                         89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                 Page 44
       1       that.
       2                 Q.      So to be clear, you're saying you had talked to

       3       Dennis Allen about the Reverend's case

       4                 A.      Yes.
       5                 Q.      -- before the detective ever came to see you?

       6                 A.      Yes.
       7                 Q.      Okay.         So it's real important for us to know,

       8       if you remember, during those conversations with Dennis

       9       Allen, did Dennis Allen tell you that he was involved in

     10        the murder at all?

     11                  A.      No.

     12                  Q.      In any way?

     13                  A.      No.

     14                  Q.      So do you remember what you talked to Dennis

     15        Allen about in regards to the crime?

     16                  A.      He was saying what he'd been accused of, and we
     17        were talking about -- because we were in a mutual
     18        area -- you know, in the same area.                   And he brought it
     19        to my attention, you know, "Hey, my case's got something
     20        to do with this guy here."                   Really no specifics.       I can
     21        remember very well that he didn't give me any specifics
     22        about doing anything.
     23                  Q.      So you talked to him, and then you talked to

     24        the detectives?

     25                  A.      Yes.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                    89a36353-a b7 e-4e 7 e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                  Page 45
       1                 Q.      And then you decided you were going to talk to

       2       Dennis Allen some more to see if you could get some

       3       information?
       4                 A.      Yes.

       5                 Q.     When you talked to him to get more information,

       6       at that point did Dennis Allen tell you that he had been

       7       involved in the crime at all?
       8                 A.      No.

       9                 Q.      So then after you talked to Dennis Allen some
     10        more is when you sent a kite to the detective saying, "I
     11        want to talk to you"?
     12 A. I believe so.

     13                  Q.      And you do or do not remember why you wanted to
     14        talk to the detective at that point?
     15                  A.      No.       I don't exactly remember how or what it

     16        was that I felt like that lined up or whatever, but I
     17        know that --

     18                                    I don't know, maybe he -- maybe at one

     19        point in time he told me something that I -- I just -- I

     20        would be lying if I tried to tell you the specifics.

     21                  Q.      Right.          Right.     And I don't want

     22                  A.      And I'm not sure of that, you know.             Because I

     23        know the feeling now, and I know -- I know what was

     24        caused.           I know the reaction behind everything.

     25                  Q.      I'm trying to figure out if it's possible that


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                      89a36353-ab 7e-4e 7e-96bb-9ca59d 1a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                               Page 46
       1       maybe Dennis Allen had said something to you to at least

       2       make you believe he might have been involved
       3                 A.      No.

       4                 Q.      -- in the murders.
       5                 A.      No.

       6                 Q.      No?
       7                 A.      No.

       8                 Q.      Okay.         So is i t possible then that what you

       9       started figuring out was that maybe you could work a

     10        deal on your case?

     11 A. I just saw the picture they painted of me -- I

     12        just saw the picture they painted of him for me about

     13        this preacher who owned a business,                 just like I owned,

     14        on the same block.

     15                  Q.      So originally you're just thinking you want to

     16        help try to solve the murder of this guy?

     17                  A.      Yes.

     18                  Q.      But at some point that changes and i t turns

     19        into testifying and giving a written statement

     20                          Yes.

     21                          -- against Dennis Allen, right?

     22                          Yes.

     23                          Any idea when that changed or why?
     24                          He just -- I remember -- I remember when we

     25                        -- just before court he said,         "Hey, instead of


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                   89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                 Page 47
       1      going through all this right here, this is basically

      2       what was said or what needs to be said," you know.                           And

      3        it was written down -- and it was like all morning

       4       like on a regular piece of paper.                  "This is to go around

       5      everything that was talked about or however.                    Basically

       6       this is, you know, what you think took place," or "This

      7        is what, you know, needs to be said in court."

       8                 Q.      I guess I'm just thinking -- and you're not --

       9      you're not saying it, and maybe it's because it didn't

     10       happen, but I'm just -- at some point, if I understood

     11       you and how you talked to Gary, at some point you

     12        started thinking -- or at least having a conversation

     13       with the detective about what you could get for you if

     14       you testified
     15                  A.      Yes.

     16                  Q.      -- against Mr. Allen?
     17                  A.      Yes.        He told me that my case would be all

     18        right.

     19                  Q.      Okay.         And do you -- I want to try to get as

     20       many details, if you have them, about when that was.

     21                                    Was that not the first meeting?

     22                  A.      No,     it was actually the second meeting

     23                  Q.      The second meeting, okay.

     24                  A.      -- with the woman.

     25                  Q.      With the woman and the man.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                    89a36353-ab 7 e-4e 7 e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                              Page 48
       1                 A.      Yes.

       2                 Q.      And you're the one that basically initiated
       3       that second meeting?
       4                 A.      Yes.

       5                 Q.      Okay.        And somehow or another during that
       6      meeting is when they say, "Hey, look, if you tell us
       7       something regarding Dennis Allen, we'll help you out on
       8       your case"?
       9                 A.      Yes.

     10                  Q.      And you, at that point decided, yes, that's
     11        what I want to do?
     12                  A.      Um-hum.

     13                  Q.      Okay.        And do you recall if that's when you
     14        wrote out that long statement that you gave against
     15        Dennis Allen?
     16 A. I believe so.
     17                  Q.      Do you remember the detective or the prosecutor
     18        talking to you about how they could help you with your
     19        case?
     20                                    In other words, how were they going to work
     21        that?          Were they going to say, "Okay.         We'll tell you
     22        before you testify that we'll give you X number of years
     23        in prison or probation," or did they say "We're not
     24        going to talk specifics now.                 We're just telling you
     25        that if you testify truthfully, we'll help you on the


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                  89a36353-ab 7e-4e 7 e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                       Page 49
       1       back end"?
       2                                   Do you understand what I'm saying?                 I'm
       3       just trying to get a feel for how that conversation was
       4       communicated.
       5                 A.      There's somebody named Bill Hunt whose name was
       6       involved in that?
       7                 Q.      I don't know.                 I don't recognize that name, to
       8       tell you the truth.                          I'll write it down and I'll check
       9       i t out.          Tell me why that name's coming to your mind and
     10        what you're thinking.
     11                  A.      Because he was a private investigator,                   I

     12        believe, or he was an investigator.                          I don't know.

     13        Maybe he was Scottie Allen's investigator or something.
     14        I don't know why I remember that name.

     15                                    MS. CUMMINGS:           Was there a Bill Hunt that
     16        was an investigator in the DA's office?                          Do you know?

     17                                    MR. HAMMOND:            Could have been the

     18        investigator.

     19                                    MS. CUMMINGS:            Could have been the
     20        investigator for the DA?

     21                                    THE WITNESS:            It was a black guy --

     22                                    MR. UDASHEN:            He was, but I'm not sure when

     23        he left.

     24                  Q.       (BY MS. CUMMINGS)                Okay.   So tell me what
     25        you're thinking.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274·8899)                           89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                             Page SO
      1 A. I'm trying to remember if that was the person.

      2                  Q.      That you talked deal with or details or how you
      3       could benefit from testifying against Mr. Allen?
       4                 A.      Because it was somebody that told me,        "Hey,

      S       these are people that are going to make sure things are

       6      going all right with you, you know.                 But I don't

      7        remember who that name is.

      8                  Q.     We'll check it out, and try to find out.             Thank
       9      you.
    10                                     So that name pops in your mind, but you
    11        don't remember who or
    12                   A.      No.

    13                   Q.      -- any other specifics about how it happened?
    14                   A.      No.

    15                   Q.      Gary asked you a little while ago about whether
     16       or not you have ever worked with the cops or the
     17       prosecutor in other cases.
     18                  A.      Um-hum.

     19                  Q.      And I believe you told him, no, except for the
     20        one case in 2008/2009, when you were the videographer,
     21        right?
     22                  A.      Yes.

     23                  Q.      I want to ask you, I think that there may have
     24        been something else that you worked with the cops on
     25        prior to Dennis Allen's case.


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                 89a36353-ab 7e-4e 7 e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                              Page 51
       1                                   Do you remember Detective Triple with DPD?
       2                 A.      Hum-um.
       3                 Q.      There's a note in your file -- and this is in
       4       your burglary of a habitation file that was pending at
       5       the same time as the Dennis Allen case.                There's a note
       6       in your file where DPD, or Detective Triple, is saying
       7       that they needed to talk to you because they were going
       8       to show you a photo line up to clear a murder.
       9                                   So do you remember knowing anything else
     10        about another murder --
     11                  A.      No.
     12                  Q.      -- prior to the Reverend's murder?

     13                  A.      No.       I got shot at, and they came and asked me
     14        if I could identify the people that shot at me.                    And
     15        they said they had a guy that was locked up; that was in
     16        the Abilene area or something, and me and my brother got
     17        shot at.
     18                  Q.      Okay.
     19                  A.      My brother got shot.       We were in a car together
     20        and my brother had got shot, and that's what that was
     21        about, because they had said that they had arrested
     22        somebody else
     23                  Q.      Your brother was killed?
     24                  A.      Joseph Osteen.
     25                                    No, he wasn't killed.   He just got shot.


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                  89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                     JOHN PAUL ROBINSON - December 4, 2015

                                                                                                    Page 52
       1                 Q.      I just wonder, this is talking about regarding
       2       a murder.
       3                 A.      They said that they had a guy for a murder
       4       case, and that -- they said these same people fit the

       5       description of when we got shot up down the street from
       6       my club, and was that the person.
       7                 Q.      And when was i t that you and your brother got
       8       shot at?
       9                 A.      That was in late '90s.

     10                  Q.      '98?           '99?
     11 A. I   98 f   I   99f    somewhere in there on Pennsylvania

     12        and 4th Street.                    Somebody just pulled up and just
     13        started shooting at the car.

     14                  Q.      Another                I'm going to shift over to a totally
     15        different subject.

     16                                     Another area that I'm kind of confused in
     17        my mind about is all of the information about the knife

     18        or the supposed weapon that was used to stab Reverend
     19        Borns; do you remember talking to the DA or the

     20        prosecutor about that?
     21 A. I know I did, but I don't remember exactly what

     22        was said.              I remember them telling me about some things
     23        that was taken from the shop.                       I believe they said a

     24        phone was taken.                       I don't remember exactly everything.
     25                  Q.      You actually said in your written statement


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                        89a36353-ab7 e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                           Page 53
       1       that -- i t seemed that there was some confusion.                 When

       2      you were saying Dennis Allen confessed to you about the

       3      crime, there was some confusion about whether or not he

       4      used a knife or some other tool or object.

       5                 A.      Yes.

       6                 Q.      So you do remember that?
       7                 A.      Yes,      I do; vaguely.

       8                 Q.      And do you have any memory -- I understand you

       9       just said "vaguely," about why there was some question

     10       about whether or not i t was a knife or some other

     11        object?

     12                  A.      Maybe -- I think probably because something was

     13        found on the roof or -- I don't know.              I don't know

     14        exactly.

     15                  Q.      You --
     16                  A.      Mostly all of the information that I really

     17        relayed in court was information that I got from them.

     18                  Q.      From the detective?

     19                  A.      Yes.

     20                  Q.      And the woman -- and I'm assuming i t was a

     21        female detective.

     22                  A.      Yes.

     23                  Q.      Do you remember watching any of the television

     24        coverage about the case?

     25                  A.      No.



                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)               89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                Page 54
       1                Q.      And I was asking back at the time, so back in
      2       2000.           You don't remember any of that?
      3                 A.       No.

       4                Q.      Do you remember watching any television
       5      coverage about Dennis Allen or Stanley Mozee in the last
       6      year or two?
      7                 A.       From now?             No.

       8                Q.       Gary asked you if you had talked to Dennis
       9      Allen since you've been in prison.
     10                  A.      No.

     11                  Q.     Actually I think he asked it broader than that.
     12                                    Have you talked to Dennis Allen at all
     13        since you testified against him?
     14                  A.      No.

     15                  Q.      Nor have you talked to Stanley Mozee.
     16                  A.      No.

     17                  Q.      Have you --
     18 A. I don't know if I've ever laid eyes on Stanley

     19        Mozee.

     20                  Q.      Okay.         What about letters or any other types of
     21        communication?
     22                  A.      No.

     23                  Q.      I just want to be real clear, because somebody
     24        may read this and say "Yeah, you said you never talked
     25        to him," but maybe you were writing them letters.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                   89a36353-ab 7 e-4e 7 e-96bb-9ca59d1 a2eb3
                                    JOHN PAUL ROBINSON - December 4, 2015

                                                                                                Page 55
       1                 A.      No.

       2                 Q.      Or they were writing you letters.

       3                 A.      No.

       4                 Q.      Okay.         So let me ask you this:   Did you talk to

       5       anybody else about Dennis Allen or Stanley Mozee's case?

       6                 A.      No.

       7                 Q.      So nobody has asked you to change your story --

       8                 A.      No.

       9                 Q.      -- and try to help them?

     10                  A.      No.

     11                  Q.      So you now say that you lied when you testified

     12        against Dennis Allen?

     13                  A.      Yes.

     14                  Q.      And the bottom line is you're saying it was not

     15        truthful to say that Dennis ever confessed to you about

     16        the crime?

     17                  A.      Yes.

     18                  Q.       I want to try to understand, if you lied then,

     19        why are you now coming forward in response to Gary's

     20        meeting with you a couple of weeks ago saying that you

     21        lied?

     22                  A.      My case is solidified, so there's no help for

     23        me,     and I've been lied on and I know how it feels.                     At

     24        the time I was involved in doing what I thought was

     25        supposed to be the right thing.                  And, you know,     that's


                                 Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-27 4-8899)                   89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                  Page 56
       1       just how that happened at that moment.
       2                                   But, yeah,       I now know the significance of
       3       it and the impact that my statement alone may have
       4       caused on that man.
       5                 Q.      Can you think of anybody that I should talk to
       6       that would support the truth as you say i t today, that
       7       he never confessed to you about the crime, that you
       8       never got --
       9                 A.      Anybody that was in the tank -- anybody that
     10        was in the tank with us at that time.                     We never really
     11        had a secluded conversation, so all of the conversations
     12        we'd always have was room conversations or three or four
     13        people talking, so . .
     14                  Q.      What about anybody in the free world that might
     15        know something?
     16                  A.      Well, I think it would be easier to find
     17        somebody that was in the tank because you have a record
     18        of who was on the tank with us.
     19                  Q.      Anything you can think about regarding --
     20        regarding the deal that you ultimately got?                      Because
     21        it's kind of confusing trying to piece things together,
     22        and I'm going to show you a couple of things when I ask
     23        you some questions about it.
     24                                    So what I have here, Mr. Robinson, is I've
     25        got copies of paperwork from your burglary of a


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001·182·274-8899)                       89a36353-ab7e-4e7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                   Page 57
       1       habitation court file.                       Do you understand what I'm

       2       talking about?
       3                 A.      Um-hum.

       4                 Q.      And you were saying you were having a hard time

       5      even remembering who your lawyer was, right?
       6                 A.      Um-hum.

       7                 Q.      But ultimately you figured out i t was Scottie

       8      Allen.
       9                 A.      Scottie Allen.

     10                  Q.      And actually Scottie Allen was the lawyer that

     11        took your case to trial where the mistrial happened,

     12        right?
     13                  A.      Um-hum.

     14                  Q.      And then according to this paperwork, i t looks

     15        like what ends up happening is you get a different

     16        lawyer after Scottie Allen.                       Do you remember that?

     17       William Hughey?
     18 A. I know I had another lawyer, but I don't

     19        remember his name.

     20                  Q.      Okay.         And you're -- you don't remember details

     21        about what kind of deal they were going to give you

     22        for

     23                  A.      No.

     24                  Q.      -- for testifying about Mr. Allen?
     25                  A.      No.



                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                        89a36353-ab 7e-4e7e-96bb·9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                              Page 58
       1                 Q.      I think what you said in response to Gary is
       2      you remember that there had been a plea bargain offered

       3       of maybe like six years to do and then i t changed to
       4      probation.
       5                 A.      Yes.

       6                 Q.      Do you remember what the original plea bargain

       7       offer was in your case prior to going to trial and
       8      having the mistrial?
       9                 A.      No.       I remember -- no,   I don't remember what

     10        the original plea bargain was.

     11                  Q.      I'm going to ask you to look at this.           This
     12        looks like something you wrote and you submitted to the
     13        Court.

     14                                    Just so you get kind of a time frame,
     15        according to the written statement you gave against

     16       Dennis Allen, that happened in July of 2000.                   And then
     17       Allen's trial was in August of 2000.                  And what I'm

     18        showing you is a letter that you wrote on October 1st in

     19        2000.
     20                  A.       (Witness examined document.)

     21                  Q.      I'm wondering if this helps you remember what

     22        happened as far as getting the probation deal that you

     23        got.
     24                  A.       (Witness examined document.)        I don't remember.

     25                  Q.      You don't remember that?


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve {001·182·274·8899)                   89a36353·ab7e·4e7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                     Page 59
       1                 A.       (Witness shook head. )

       2                 Q.      Do you remember what day you actually did the

       3       deal and pled and got the five years probation?
       4                 A.      No.       No, I don't.

       5                 Q.      Do you remember if it was close in time to when

       6       you testified against Dennis Allen?

       7                 A.      No,     I don't.           I really don't.   It would have --

       8       it would have to have been -- it would have to have been

       9       close in order for me to get out -- get probation and

     10        get out.

     11                  Q.      Close to the time?               Is that when you're saying,

     12        it would have had to have been close to the time?

     13                  A.      Yeah.

     14                  Q.      Do you              I'm just about done.      I've taken

     15        longer than I told you I would and what I told everybody

     16        else.

     17                  A.      No, no problem.

     18                  Q.      But I wanted to end on one last subject; and

     19        that is that last time, the third time that you said you

     20        had conversations

     21 A. In the court holdover.

     22                  Q.            in the court holdover, yeah.             I want to just

     23        make sure that there's not something else you remember

     24        about that conversation that you haven't told us.

     25                                    So basically what you've already said is it


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                         89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                            Page 60
       1      was in the holdover, and i t was the prosecutor and the

       2      detective, right?

       3 A. I believe so.

       4                Q.       And what you said was the prosecutor was just

       5      basically going over with you how i t would work as far

       6      as your testimony?
       7                A.       Yes.

       8                Q.      What kinds of questions he'd ask?

       9                A.       Yes.

     10                 Q.       And you said how you were supposed to answer.
     11                 A.       Yes.

     12                  Q.      Are you sure he was telling you how to answer

     13        the questions?
     14                 A.       Well, he was telling me something like:           If I'm

     15        not spoken to, don't say anything more than I have to.

     16       When he says something, he's going to be in reference to

     17        this, pointing at the document or the statement or

     18        whatever.

     19                                    The statement that he gave me to read over

     20        wasn't the statement I believe that I wrote at first.

     21                  Q.      Do you remember if he -- so he's telling you

     22        basically what lawyers do a lot of times, which is try

     23        to prepare people for how to answer questions in the

     24        courtroom.
     25                  A.      Yes.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                 89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                     JOHN PAUL ROBINSON - December 4, 2015

                                                                                               Page 61
       1                 Q.      Do you remember him saying to you, "Okay,
       2      Mr. Robinson, you're going to get asked the question
       3       from the defense lawyer for Mr. Allen, whether or not
       4       you have a deal."
       5                 A.      Yes.
       6                 Q.      Do you remember whether or not he talked about
       7       that?
       8                 A.      Yes.
       9                 Q.      And do you remember if he told you how to
     10        answer that question?
     11                  A.      "They hadn't offered you anything and you have
     12        no deal."             And I don't remember how it went or the
     13        wording, but something of that nature, you know.
     14                  Q.      And
     15 A. I   think that's the reason why he couldn't or
     16        wouldn't tell me then, specifically, that it would be
     17        probation.
     18                  Q.      Okay.         Do you remember him saying anything to
     19        you about, "I just want you to testify truthfully, and
     20        if you do, then we'll talk about how I can help you on
     21        your case"?
     22                  A.      Yes, something like that.
     23                  Q.      So when he told you that if you were asked if
     24        you had a deal, and you should say "no" --
     25                  A.      Yes.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001·182-274-8899)                   89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                    Page 62
       1                 Q.      -- did you go into the courtroom and testify

       2       and answer that question the way he told you to?

       3                 A.      Yes.

       4                 Q.      Did you think that when you were saying to the

       5       jury in Dennis Allen's trial that you did not have a

       6      deal, did you think you were lying then or telling the

       7       truth?

       8 A. I knew that it was a lie.

       9                 Q.      Why?

     10 A. I mean, because it was -- it's just kind of

     11        like you have to say certain things a certain way,

     12        but an understanding has been made.

     13                  Q.      And so it's kind of like a "wink/wink"?

     14                  A.      Yeah.

     15                  Q.      You know, "I can't tell you exactly what i t is,
     16       but basically our deal is .                          "
     17 A. It's gonna be all right.

     18                  Q.      Okay.         And that was information you got from

     19        the prosecutor during that conversation in the holdover?

     20                  A.      Yes.

     21                  Q.      And did you get that information from any of

     22        the detectives in any of the other visits, like the

     23        second visit when i t was the male detective and the

     24        female detective?

     25 A. I don't know.              I think at one point in time


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                        89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                         Page 63
       1       somebody said they knew somebody in my court or worked

       2       close with somebody in my court, something like that.

       3                 Q.      Yeah.         I think you said something to Gary about

       4       that in the beginning.

       5                 A.      Yeah.

       6                 Q.      And I know you're have having a hard time

       7       remembering your lawyers, but do you remember ever

       8       talking to one of your lawyers about, "Hey, they're

       9       going to help me out on my case because I'm testifying

     10        against Dennis Allen"?

     11                  A.      No,     I don't.

     12                  Q.      Okay.         Do you have any questions about anything

     13        I've asked you?

     14                  A.      No.

     15                  Q.      Anything else you can think of that you think

     16        we, as the Conviction Integrity Unit, needs to know

     17        about Dennis Allen's case and your involvement in it?

     18                  A.      No, not other than just that, you know,                      I had

     19        no knowledge of it.                          You know,   I accepted the picture

     20        that they painted to me of him.

     21                  Q.      So do you know                   so if you're accepting the

     22        picture that the detectives and the prosecutor painted,

     23        as you sit here today, do you know whether or not Dennis

     24        Allen participated in any way in the murder of

     25        Reverend Borns?


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                             89a36353-ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                 Page 64
       1                A.       No.

       2                 Q.      You don't know?

       3                 A.      No.

       4                 Q.      Do you know anybody who did participate?
       5                A.       No, ma'am.

       6                                  MS. CUMMINGS:        Thank you, Mr. Robinson.

       7       That's all the questions I have.

       8                                   MR. UDASHEN:       I'm just going to ask you a

       9       few quick questions.

     10                                              FURTHER EXAMINATION

     11       BY MR. UDASHEN:

     12                  Q.      Bill Hunt that you mentioned, do you remember

     13        what he looked like?

     14 A. I remember he was a black guy.            I don't know --

     15        I don't know why his name came to my mind, but

     16        I would               it just seems like that I spoke to him about

     17        something.

     18                  Q.      Okay.         But he may have been defense

     19        investigator, or he may have been a DA?

     20 A. I know he was a investigator.

     21                  Q.      You don't know who he worked for?

     22                  A.      No.

     23                  Q.      Okay.         And the thing about people throwing

     24        stuff up on the roof over in that neighborhood --

     25                  A.      Um-hum.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                      89a36353-ab7e-4e7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                   Page 65
       1                 Q.            it sounds to me like what you're saying is
       2       that if the police go look on the roofs in that
       3       neighborhood and during that time period, they're
       4                 A.      You can probably go now and find something up

       5       there.

       6                 Q.      I mean, there might be knives or drugs.
       7       There's all kinds of stuff people throw up there.
       8                 A.      Yes.        In a lot of those instances, when you go

       9       behind some of those buildings, there's nowhere to go.

     10                  Q.      So people throw stuff on the roofs?
     11                  A.      Yeah.

     12                  Q.      Okay.
     13                  A.      They'd rather throw something on the roof than

     14        get caught.               Back then it wasn't easy.         Most of the

     15        business owners hustled like that.

     16                                    If I know that you ran behind my building

     17        and you threw something on the roof, and it's probably

     18        something expensive and the police come and ask me, can

     19        they go check.                  No,     I'll go check for them.

     20                  Q.      Okay.
     21                  A.      And no,         I didn't find anything, whether if I

     22        did or not.

     23                  Q.      Okay.         But you know that there's been knives up
     24        on the roofs before?
     25                  A.      Yes.


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                        89a36353-ab7e-4e7e-96bb·9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                Page 66
       1                Q.      Okay.
       2                                  MR. UDASHEN:      That's all the questions I

       3      have.

       4                                  MS. CUMMINGS:      Ask him about Keith Thomas

       5      and (inaudible).

       6                                  MR. UDASHEN:      Oh, yes.

       7                Q.       (BY MR. UDASHEN)           So Keith Thomas was your

       8      partner?

       9                A.       Yes, at one point in time we were club owners.

     10                  Q.     And Keith, during the time period that you were

     11       in jail while this case was going on --
     12                  A.      He was running the club.

     13                  Q.           Keith was running the club.
     14                  A.      Yes.

     15                  Q.      So he knows all this same kind of stuff about

     16       what's going on in the neighborhood there, about people

     17        throwing stuff on the roof?

     18                  A.      Yes.        He would know the same -- he would know

     19        the same stuff.                   But me and him never talked about this

     20        issue, but he would know the same, yeah.

     21                  Q.      Okay.

     22                                    MS. CUMMINGS:      Is he around?

     23                  Q.       (BY MR. UDASHEN)          Yeah, have you seen

     24 A. I haven't heard from him or anything about him

     25        in years.


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001·182-274-8899)                     89a36353·ab 7e-4e 7e-96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                                 Page 67
       1                                  MS. CUMMINGS:      Do you know his middle name

       2       or anything like that?

       3                                   THE WITNESS:     No.

       4                                  MS. CUMMINGS:      Keith Thomas is so just

       5       common.           I wonder if we could try to find him.

       6                                   THE WITNESS:     His name was -- actually his

       7       name was on the lease of the building first.

       8                                  MS. CUMMINGS:      Has he ever been in any

       9       trouble with the law?

     10                                    THE WITNESS:     I think he's been to the

     11        federal penitentiary before.

     12                                    MS. CUMMINGS:     Thank you.

     13                                    MR. HAMMOND:     Do you know where he stayed?

     14                                    THE WITNESS:     No.

     15                                    MS. CUMMINGS:     That's all I have.

     16                                    MR. UDASHEN:     That's all I have, too.

     17        We're done.

     18                                    MS. CUMMINGS:     Thank you.

     19                                    MR. UDASHEN:     Thank you.    You take care.

     20

     21

     22                                     (Concluded at 11:15 a.m., December 4,

     23                                      2015.)

     24

     25


                                Amy Massey and Associates, Inc. - Burleson, TX
   817-447-6721                              1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274·8899)                      89a36353·ab 7e·4e 7e·96bb-9ca59d1 a2eb3
                                   JOHN PAUL ROBINSON - December 4, 2015

                                                                                             Page 68
       1       STATE OF TEXAS

       2       COUNTY OF DENTON
       3
       4                                         REPORTER'S CERTIFICATE
       5
       6                 I, Karen L. D. Schoeve, Certified Shorthand
               Reporter, Registered Diplomate Reporter, Certified
       7       Realtime Reporter, and Realtime Systems Administrator,
               residing in the State of Texas, do hereby certify that
       8       the foregoing proceedings were reported by me and that
               the foregoing transcript constitutes a full, true, and
       9       correct transcription of my stenographic notes, to the
               best of my ability.
     10
                         I further certify that I am neither attorney
     11        nor counsel for, related to, nor employed by any of the
               parties to the action in which these proceedings were
     12        taken.  Further, I am not a relative nor employee of any
               attorney of record in this cause, nor do I have a
     13        financial interest in this action.
     14                  Subscribed and sworn to on this the 16th day
               of December, 2015.
     15
     16
     17
     18
     19
     20        Karen L. D. Schoeve, CSR, RDR, CRR
               Realtime Systems Administrator
     21        Texas CSR No. 3354
               Expiration Date: 12/31/16
     22        Amy Massey & Associates
               Firm Registration No. 404
     23        6724 Kirk Lane
               Burleson, TX 76028
     24        T: 817.447.6721
               F: 817.447.6491
     25        masseyreporters@earthlink.net


                                Amy Massey and Associates, Inc. - Burleson, TX
  817-447-6721                               1-866-4MASSEY                   817-447-6491 FAX
Electronically signed by Karen Schoeve (001-182-274-8899)                 89a36353-ab7 e-4e 7 e-96bb-9ca59d1 a2eb3